Citation Nr: 1825204	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-22 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

3.  The Veteran's back disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a psychiatric and back disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including psychoses and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's psychiatric and back disorder.  

As a preliminary matter, the Board determines that the Veteran does not have a diagnosis of PTSD at any point during the period on appeal.  Specifically, in order to clarify the nature of the Veteran's psychiatric symptoms, the Veteran underwent VA psychiatric examinations in November 2011 and July 2017.  After a thorough psychiatric evaluation, the examiners determined that a diagnosis for PTSD is not warranted.  In support, the examiners specifically noted that while the Veteran had certain psychiatric symptoms, his symptoms were not of the requisite nature, severity, and frequency to establish a diagnosis of PTSD.  See Brammer, 3 Vet. App. at 225.  Further, to the extent the medical evidence indicates symptoms and/or a diagnosis of PTSD, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis for these disorders is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  Therefore, while the presence of some psychiatric symptoms was reported in the record, these symptoms alone without an underlying PTSD diagnosis are insufficient to establish service connection for PTSD.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

With respect to service connection for a psychiatric disorder (other than PTSD) the service treatment records do not report any signs, symptoms, or a diagnosis of a psychiatric disorder at any point during service.  Further, with regard to the Veteran's back disorder, while the Veteran had an in-service neck injury and some complaints of back pain, the service treatment records do not report any diagnosis related to a back disorder.  In fact, the Veteran specifically reported in his March 2003 National Guard enlistment examination, that he had no back pain.  

The post-service medical evidence includes statements to the Veteran's medical providers that he had symptoms of a psychiatric and back disorder since service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a psychiatric disorder until approximately 2013.  Further, the medical evidence does not reflect symptoms of or a diagnosis of a back disorder until approximately 2002.  Therefore, continuity of symptoms has not been shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history psychiatric and back symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of psychiatric and back symptoms is inconsistent with his March 1993 National Guard records which reflect the Veteran's report of "no" back pain, as well as his November 2011, October 2012, and June 2013 VA treatment records which indicate his back pain and psychiatric symptoms have not persisted since service.  Further, the Board notes that the Veteran filed a claim for VA benefits almost 20 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

In this case, the November 2011 VA examiner opined that the Veteran's back disorder was less likely than not related to service.  In support, the examiner determined that the Veteran's in-service neck injury, diagnosed as sternocleidomastoid muscle strain, "is not a cause in the development of lumbar spine degenerative disc disease."  Moreover, the Board can infer from the examiner's findings that there is no nexus between the Veteran's active service and his current back disorder - especially in light of the fact that the Veteran specifically stated in the post-service records that he did not have any back complaints following service.  

With respect to the Veteran's psychiatric disorder, the November 2011 examiner performed a detailed review of the Veteran's medical history and a comprehensive physical examination, and determined that the Veteran did not have a diagnosis of a psychiatric disorder.  Specifically, he opined that the Veteran's psychiatric symptoms were not of the requisite nature, severity, and frequency to support a psychiatric diagnosis.  Further, the July 2017 VA examiner stated that the Veteran had a diagnosis of depression that first manifested in approximately 2013.  Moreover, he opined that the Veteran's depression and psychiatric symptoms were related to "being out of work and not being able to assist wife/family financially."  Therefore, neither the medical evidence nor the Veteran's statements were sufficient to establish an etiological link between the Veteran's psychiatric disorder and active service.  

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his asserted disorders and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding a diagnosis and/or nexus relating to his psychiatric and back disorders, to include his assertions that he had injuries as a mechanic and witnessed scud missile attacks and "booby trapped" bunkers.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric and back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric and back disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disorder, to include PTSD and depression, is denied.  

Service connection for a back disorder is denied.  




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


